LECHE, J.
Plaintiff sues to recover $4,-550, damages alleged to have been suffered by her as a result of physical injury inflicted upon her while a passenger on one of defendant’s street cars in the city of New Orleans.
Plaintiff had taken passage on a Peters avenue car, and when it reached the intersection of Howard avenue and Carondelet street, it collided with a Tulane Belt car, also owned and controlled by defendant. The collision was violent enough to derail the front trucks of both cars, and though plaintiff received no bruises and was not thrown from her seat, the shock to her nervous system brought on certain physical ailments peculiar to women, for which she now claims compensation.
Plaintiff says that when she reached her home she. felt very nervous and sick at the stomach, and that she immediately went to bed. She at once summoned her family physician, but was only able to get his attention the following day.
The evidence shows that plaintiff was in a very nervous condition, and that symptoms of abortion manifested themselves. But the proof does not convince us that there actually was an abortion, and it would serve no useful purpose to detail in this opinion the facts bearing upon that issue. Suffice it to say that our appreciation of the evidence is that plaintiff did suffer a nervous shock, underwent some physical discomfort, but that the abortion upon which she largely bases her claim for damages is not established by a preponderance of evidence.
The district court awarded her $200. She prosecutes the present appeal, and asks for an increase of the judgment, but we believe the allowance is sufficient. Judgment affirmed at cost of appellant.
O’NIELL, J.,
is of the opinion the amount of the judgment is inadequate.